The Act of 21st July, 1888, entitled “ An Act relating to the Military Forces of the Kingdom,” is Constitutional.
Department of the Judiciary,
Honolulu, August 5, 1889.

To His Majesty the King.

Sir : — The Justices of the Supreme Court have received Your Majesty’s letter of this date requesting their opinion as to whether the Act. of the 24th July, 1888, entitled “An Act relating to the Military Forces of the Kingdom,” is constitutional.
No point is made or argument advanced in Your Majesty’s communication that this law is contrary to any particular provision of the Constitution.
After a reading of the Act we are unable to see anything therein which is in contravention of the Constitution.
Section 4 of the Act in question prescribes that the Sovereign is the Supreme Commander of the Military Forces of the Kingdom, which is but a repetition of Article 26 of the Constitution.
But the general provisions of the Constitution and the Act of December 8, 1887 (Chapter XXV.), in regard to the executive acts of the Sovereign, which are only to be exercised by and *786with the advice and consent of the Cabinet, apply to the functions of the Sovereign in his capacity as Commander-in-Chief.
And in the absence of any law particularizing any special authority of the Sovereign as Commander-in-Chief, we have only to look to Section 12 of the Act of 1888, which confers the custody of all military property and the control of all the military forces of the Kingdom and the disbursement of moneys appropriated for the service, upon the Minister of Foreign Affairs.
Your obedient servants,
A. F. Judd,
L. McCully,
Edward Preston,
Rich. F. Bickerton,
Sanford B. Dole.